Exhibit 10.3

FHLBANK San Francisco

2009 Executive Performance Unit Plan

Summary Description

PLAN PURPOSE

To optimize the Bank’s performance in accomplishing Board-approved goals.

PLAN OBJECTIVES

To motivate key executives to position the Bank to exceed specified long-term
Bank goals that directly support the business plan and long-term strategic plan.
To attract and retain outstanding executives by providing a competitive total
compensation program, including a cash-based long-term incentive reward
opportunity tied to the performance of the Bank against specified performance
measures.

PARTICIPANTS

Participants are key executives whose performance has a major impact on the
Bank’s success. Participants are the incumbents in the Bank’s senior officer
positions, including:

President

Executive Vice President

Senior Vice Presidents   (excluding the Senior Vice President, Enterprise Risk
Management & Director of Internal Audit – participates in the Audit Performance
Unit Plan)

PERFORMANCE PERIOD

The Performance Unit Plan (EPUP) pays incentive awards related to the
achievement of Bank performance over a three-year performance period. The 2009
EPUP is effective January 1, 2009, and is based on performance from January 1,
2009, through December 31, 2011.

PERFORMANCE METRICS

Performance metrics balance financial, member, and risk management objectives,
focusing on achievement of Potential Dividend Spread and Risk Management goals.
Potential Dividend Spread will be weighted 50% and Risk Management will be
weighted 50%. Target performance levels reflect long-term performance
expectations. Unlike the President’s Incentive Plan (PIP) and Executive
Incentive Plan (EIP), participants do not have an individual goal under the
EPUP.

 

1. 3-Year Average Potential Dividend Spread: Potential Dividend Spread is the
primary measure the Bank uses to determine total rate of return to shareholders.
The target Potential Dividend Spread has been set at 2.50% and represents the
projected average for the performance period (January 1, 2009, through
December 31, 2011). The target Potential Dividend Spread is consistent with the
Bank’s Strategic Plan forecast and reflects the Bank’s continued
mission-consistent focus on member’s mortgage finance business. Threshold (75%
of plan) Potential Dividend Spread has been set at 2.00%, 150% of target has
been set at 3.00% and 200% of target has been set at 3.50%.

 

2. 3-Year Average Risk Management: Risk Management is based on the 3-year
average of the actual Risk Management goal achievement levels under the 2009,
2010, and 2011 annual incentive plans, and will be set at the end of the
performance period.

Actual achievements of performance metrics are subject to adjustment for changes
resulting from movements in interest rates, changes in financial strategies or
policies, as well as other factors determined by the Board for which management
should not receive credit or be held accountable.



--------------------------------------------------------------------------------

EPUP ACHIEVEMENT MEASURES

The Executive Performance Unit Plan rewards four levels of performance
achievement, as follows:

 

Achievement Level   Measure Definition Threshold (75%)   Minimum level of
performance that must be achieved for awards to be paid. Target (100%)  
Performance that is expected under the Bank’s Plan. 150% of Target   An
optimistic achievement level that exceeds levels forecasted from expected
business. 200% of Target   The most optimistic achievement level that far
exceeds levels forecasted from expected business.

AWARD DETERMINATION

An award is calculated and paid in whole or part at the end of the 2009 plan
term (during the first quarter of 2012). Awards earned are based on the level at
which the 3-year performance goals have been achieved. Final awards will be
prorated for participants promoted or hired into an eligible position during the
performance period, and for participants who take a leave of absence during the
performance period. Target payouts for the January 1, 2009, through December 31,
2011, performance period are presented on the following page. Note that the
percentages of award opportunity provided below are not the award percentages of
base salary. See the formula on the next page for payout percentages.

 

Potential Dividend Spread Goal

(3 Yr. Avg.)

   

Risk Management Goal

(3 Yr. Avg.) 1

               % of Award
Opportunity                   % of Award
Opportunity   Threshold    2.00 %    25 %    Threshold         25 %  Target   
2.50 %    50 %    Target         50 %  150% of Target    3.00 %    75 %    150%
of Target         75 %  200% of Target    3.50 %    100 %    200% of Target     
   100 % 

Notes:

 

1 Performance levels for risk management will be based on the average of the
actual 3-year performance during the 3-year EPUP period.

  



  

Award payouts may be modified up or down at the Board’s discretion (+/- 25% of
the dollar award derived from the table) to account for performance that is not
captured in the performance metrics. Performance below the threshold achievement
level for either measure normally will not result in an incentive award.

AWARD OPPORTUNITY

Individual EPUP targets for each plan year are established annually for each
participant at the beginning of each calendar year. Target award levels are
stated below as a percentage of the February 1st base salary at the beginning of
the performance period.



--------------------------------------------------------------------------------

Award Range Scale (some % rounded)

2009 Plan Year – EPUP Payout as % of 2009 Base Salary (as of February 1st)

 

Position Level    Threshold1     Target2     150% of Target3     200% of Target4
 

President

   25 %    50 %    75.0 %    100 % 

Executive Vice President

   20 %    40 %    60.0 %    80 % 

Senior Vice Presidents

   18 %    35 %    52.5 %    70 % 

Notes:

1 – 50% of target payout; based on achieving 2.00% Potential Dividend Spread and
the 3-year average of the actual risk management achievement levels during the
period.

2 – 100% of target payout; based on achieving 2.50% Potential Dividend Spread
and the 3-year average of the actual risk management achievement levels during
the period.

3 – 150% of target payout; based on achieving 3.00% Potential Dividend Spread
and the 3-year average of the actual risk management achievement levels during
the period.

4 – 200% of target payout; based on achieving 3.50% Potential Dividend Spread
and the 3-year average of the actual risk management achievement levels during
the period.

Awards will be considered by the Board of Directors at the end of the 3-year
performance period (during the first quarter of 2012) and are to be paid to
participants in cash.

Example of how award would be calculated for a Senior Vice President for 2009
EPUP

 

(50% weight)

3 yr. Average Risk

Management Level

Achieved: (100% of Target)

 

}

  Percent of Target  

2009 Base

Salary

 

Target EPUP Payout

(% of Base Salary)

 

Payout % Based

on Performance

 

EPUP Payment

paid Q1 2012

(50% weight)

3 yr. Average Potential

Dividend Spread Achieved:

(Maximum or 200%)

    Payout: 150%  

$280,000 X

  35% X   150% =   $147,000

Payments under this plan are subject to approval by the Board of Directors. To
be eligible for the Executive Performance Unit Plan payment, participants must
be employed with the Bank through the end of the 3-year performance period,
except in the case of a voluntary normal retirement, a qualified long-term
disability, or death. PUP awards will be prorated for participants in position
less than a full plan term, including participants who have a leave of absence
greater than one month during the plan term. Any awards will be distributed as
soon as administratively possible following the effective date of Board
approval. All compensation and incentive plans are subject to review and
revision at the Bank’s discretion. Such plans are reviewed regularly to ensure
they are competitive and equitable. Executive Officer compensation and benefit
programs are subject to Federal Housing Finance Agency review and oversight, and
payments made under such programs may be subject to the Agency’s approval under
applicable laws and regulations in effect from time to time.